                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

KERRY CLARK,
     Petitioner,

                                                CIVIL ACTION NO.
     v.                                         18-12250-MBB


STEPHEN SPAULDING, Warden,
     Respondent.

                        MEMORANDUM AND ORDER RE:
             RESPONDENT’S MOTION TO DISMISS PETITION FOR A
          WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2241
                           (DOCKET ENTRY # 10)

                          December 20, 2019

BOWLER, U.S.M.J.

     Pending before this court is a motion to dismiss filed by

respondent Stephen Spaulding (“respondent”), warden of the

Federal Medical Center (“FMC-Devens”) in Devens, Massachusetts,

for lack of jurisdiction.    (Docket Entry # 10).   Respondent

seeks to dismiss a petition filed by petitioner Kerry Clark

(“petitioner”), an inmate at FMC-Devens, under 28 U.S.C. §

2255(e).    The petition invokes 28 U.S.C. § 2255(e) (“the savings

clause”) to challenge a sentence under 28 U.S.C. § 2241

(“section 2241”).    (Docket Entry # 1).   Respondent maintains

that the petition is, in fact, a motion to vacate, set aside, or

correct a sentence under 28 U.S.C. § 2255 (“section 2255”).

     In seeking recourse under the savings clause, petitioner

argues that a number of cases apply retroactively on collateral
review to “fundamental sentencing errors” thereby rendering a

section 2255 motion “inadequate” or “ineffective” within the

meaning of the savings clause.    (Docket Entry # 1)

(capitalization omitted).    As a result, petitioner maintains the

savings clause allows him to challenge the sentence under a

section 2241 petition.

                         PROCEDURAL BACKGROUND

I.   Original Conviction

      On August 16, 1997, a grand jury sitting in the United

States District Court in the Southern District of New York (“the

New York district court”) indicted petitioner and other members

of the Maisonet organization on drug-related conspiracy charges

and violations of the Racketeer Influenced and Corrupt

Organizations Act pursuant to 18 U.S.C. § 1962.     (Docket Entry #

10-3, pp. 3-4)1 (Docket Entry # 10-1, p. 6).     On October 14,

1999, a jury found petitioner guilty of the following: one count

of conspiracy to distribute narcotics in violation of 21 U.S.C.

§ 846; one count of participating in a racketeering enterprise

in violation of 18 U.S.C. § 1962(c); and one count of conspiracy

to participate in a racketeering enterprise in violation of 18

U.S.C. § 1962(d).   (Docket Entry # 10-3, pp. 3-4).    The jury did

not determine a drug quantity individually applicable to


1  Page numbers refer to the page number in the upper, right-hand
corner of the docketed page.
                                   2
petitioner.   See United States v. Clark, 28 F. App’x 34, 36 (2d

Cir. 2001) (“district court based Clark’s sentence on a drug

quantity finding that was not made by the jury”) (unpublished).

       On May 4, 2000, the New York district court sentenced

petitioner to 360 months in prison.   (Docket Entry # 10-1, p.

22).   Accepting a “recommendation of the Federal Probation

Office,” the trial court found that 30 kilograms or more of

heroin was involved and calculated a base offense level of 38.

United States v. Clark, 28 F. App’x at 35; (Docket Entry # 10-3,

p. 4).    In addition, the court enhanced the base offense level

of 38 by two levels due to petitioner’s obstruction of justice

amounting to a total offense level of 40.   (Docket Entry # 10-3,

p. 4).    The court sentenced petitioner under the United States

Sentencing Guidelines Manual (1998) in conjunction with

petitioner’s criminal history of category IV.     U.S. Sentencing

Guidelines Manual, §§ 2D1.1(a)(3), 2D1.1(c) (1998); (Docket

Entry # 10-3, pp. 2-3).

II.    Appeal to Second Circuit

       On May 16, 2000, petitioner appealed his conviction to the

Second Circuit.   (Docket Entry # 10-1, p. 22).   On appeal, he

argued the sentence violated his Fifth and Sixth Amendment

rights because the trial court did not submit to the jury the

issue of whether he distributed more than 30 kilograms of

heroin.   United States v. Clark, 28 F. App’x at 35.   On November

                                  3
16, 2001, the Second Circuit affirmed the district court’s

judgment and sentence.   (Docket Entry # 10-3, p. 4).

     The Second Circuit noted that petitioner was correct in his

assertion that a “twenty-year maximum sentence applies for

violations of 21 U.S.C. § 841(a)(1) absent any drug quantity

determinations.”   United States v. Clark, 28 F. App’x at 35.

Nonetheless, the court reasoned that violations of 21 U.S.C. §

841(b)(1) (“section 841(b)(1)”) provided for a maximum sentence

of 30 years where, as here, petitioner was previously found

guilty of another felony drug offense.   Id.   Applying plain

error review and finding that petitioner’s “substantial rights

were not affected,” the Second Circuit affirmed the New York

district court’s ruling because the statutory “maximum penalty

available . . . became 30 years” due to the “prior conviction,

regardless of the amount of heroin involved.”    Id. at 36.    The

drug quantity therefore became a “guideline factor” rather than

an element of the underlying crime.2   Id.   Following this,

petitioner filed a petition for a writ of certiorari to the

Supreme Court.   Clark v. United States, 535 U.S. 1002 (2002).




2  As indicated above, the Second Circuit found that the heroin
quantity was only a “guideline factor” because of petitioner’s
previous conviction of a felony drug offense in 1994. (Docket
Entry # 10-3, p. 5) (reciting Second Circuit’s ruling on direct
appeal).
                                 4
On April 15, 2002, the Supreme Court declined to issue a writ of

certiorari and petitioner’s conviction became final.    Id.

III.   First Section 2255 Motion

       On October 17, 2006, petitioner filed a section 2255 motion

to vacate, set aside, or correct the sentence in the New York

district court.   (Docket Entry # 10-2, p. 2).   On June 12, 2008,

the New York district court denied the section 2255 motion

because it was time-barred and “Clark [did] not [make] a

substantial showing of the denial of a constitutional right.”

(Docket Entry # 10-3, pp. 8, 12).

       Under the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”), a defendant may file a section 2255 motion

within a year of a conviction becoming “final.”    28 U.S.C. §

2255(f).    A “judgment of conviction becomes final when the

Supreme Court denies a petition for a writ of certiorari, or

when the time to file a petition for a writ of certiorari

expires.”   (Docket Entry # 10-3, p. 7); see Clay v. United

States, 537 U.S. 522, 525 (2003).

       Petitioner’s conviction therefore became “final” within the

meaning of section 2255(f) on April 15, 2002, when the Supreme

Court denied the petition for a writ of certiorari.

Accordingly, on June 12, 2008, the New York district court

denied the section 2255 motion filed in October 2006 as time-

barred.    (Docket Entry ## 10-2, 10-3).   The New York district

                                   5
court allowed petitioner to amend the original motion to explain

the delay in filing but petitioner failed to make an amendment.

(Docket Entry # 10-3, pp. 5, 7).       The court also declined to

apply equitable tolling to the untimely motion because no

“‘exceptional circumstance[s]’” existed.      (Docket Entry # 10-3,

p. 7) (internal citations omitted).

     Despite the motion being time-barred, the New York district

court analyzed the merits of the section 2255 motion.      (Docket

Entry # 10-3, p. 8-12).   Petitioner argued that the Supreme

Court decision in United States v. Booker, 543 U.S. 220 (2005)

(“Booker”), applied retroactively to all defendants whose

convictions were final at the time it was decided.      (Docket

Entry # 10-3, pp. 8-9).   In the alternative, petitioner asserted

that Booker applied retroactively to all defendants whose

convictions were not final at the time of two earlier decisions3

because these cases “purportedly established the constitutional

rule in Booker.”   (Docket Entry # 10-3, p. 9).

     The New York district court rejected petitioner’s first

argument in light of the Second Circuit’s holding in Guzman v.

United States, 404 F.3d 139, 140 (2d Cir. 2005).      (Docket Entry

# 10-3, p. 10).    The Second Circuit in Guzman decided that

Booker did “‘not apply retroactively to cases on collateral


3  Apprendi v. New Jersey, 530 U.S. 466 (2000) (“Apprendi”);
Jones v. United States, 526 U.S. 227 (1999).
                                   6
review’” challenging convictions that became final prior to the

date of the Booker decision.4    (Docket Entry # 10-3, p. 10)

(quoting Guzman, 404 F.3d at 140).     The New York district court

also rejected petitioner’s alternative argument because “Booker

not Apprendi or Jones, announced a new rule of constitutional

law.”    (Docket Entry # 10-3, p. 12).     The court additionally

determined that petitioner “failed to make ‘a substantial

showing of the denial of a constitutional right’” and declined

to issue a certificate of appealability because “‘any appeal

taken from this decision and order would not be taken in good

faith.’”    (Docket Entry # 10-3, pp. 12-13) (internal citations

omitted).

                              DISCUSSION

I.   Section 2241 and 2255(e) Review

        A section 2241 petition “‘challenges the execution of a

federal prisoner’s sentence, including such matters as the

administration of parole, computation of a prisoner’s sentence

by prison officials, prison disciplinary actions, prison




4  Although the Supreme Court in Booker did not address the
retroactivity of section 2255 motions on collateral review, the
Second Circuit held that Booker did not to apply retroactively
to cases on collateral review where, as here, the conviction
“was final as of January 12, 2005.” Guzman, 404 F.3d at 141.
The Second Circuit in Guzman further held that Booker was
neither a substantive rule nor “a ‘watershed’ rule of procedure”
and, accordingly, did not apply retroactively. Id. (internal
citation omitted).
                                   7
transfers, type of detention and prison conditions.’”   Williams

v. Spaulding, Civil Action No. 18-11554-KAR, 2019 WL 2107275, at

*3 (D. Mass. May 14, 2019) (quoting Jiminian v. Nash, 245 F.3d

144, 146 (2d Cir. 2001)) (emphasis in original).    In contrast, a

section 2255 motion challenges “‘the length of the sentence

[and] is traditionally . . . brought before the sentencing court

pursuant to 28 U.S.C. § 2255.’”   Id. at *3, (internal citations

omitted).   Here, the substance of the petition does not

challenge the execution or the calculation of the sentence.

Accordingly, the petition is not a section 2241 petition.

Rather, it attacks the sentence as unauthorized or erroneous

under a number of Supreme Court cases, which purportedly apply

retroactively and result in a fundamental defect.   (Docket Entry

# 1).   As such, the petition is properly characterized as a

section 2255 motion.   See Trenkler v. United States, 536 F.3d

85, 97 (1st Cir. 2008) (a petition “brought on behalf of a

federal prisoner still in custody” that “challenges his sentence

as unauthorized under the statutes of conviction” falls

“squarely within the heartland” of section 2255); United States

v. Barrett, 178 F.3d 34, 50 n.10 (1st Cir. 1999) (section 2241

petition attacks “execution, rather than” validity of a

sentence; savings clause does not apply because such attacks

“are outside the bounds of § 2255”; and Barrett’s challenge

“clearly involves validity”).

                                  8
II.   Gatekeeping Provisions

      Properly construed as a section 2255 motion, the petition

is subject to several AEDPA gatekeeping provisions.      First, a

section 2255 motion is subject to a one-year statute of

limitations.   28 U.S.C. § 2255(f).     In contrast, section 2241

has “no timeliness requirement.”       Hakim v. Spaulding, Civil

Action No. 18-12251-PBS, 2019 WL 4218479, at *2 (D. Mass. Sept.

5, 2019).    Here, the petition, filed more than 16 years after

the conviction became final and more than ten years after the

New York district court denied the first section 2255 motion as

untimely, is itself time-barred.       See Trenkler, 536 F.3d at 98

(“petition was filed more than ten years after the petitioner’s

conviction had become final and more than five years after an

earlier section 2255 petition (itself deemed to be time-

barred)”).

      More notably in light of its jurisdictional bar, “A second

or successive motion must be certified” and filed in the

“appropriate court of appeals,” in this instance the Second

Circuit, under the AEDPA.   28 U.S.C. § 2255(h); Bucci v. United

States, 809 F.3d 23, 26 (1st Cir. 2015) (section 2255(h) strips

“district court of jurisdiction over a second or successive

habeas petition unless and until the court of appeals has

decreed that it may go forward”) (internal citations and

quotation marks omitted).   Where, as here, a “first § 2255

                                   9
petition . . . has properly been dismissed as time-barred under

AEDPA,” the petition “has been adjudicated on the merits, such

that authorization from [the court of appeals] is required

before filing a second or successive § 2255 petition.”

Villanueva v. United States, 346 F.3d 55, 58 (2d Cir. 2003);

accord Trenkler, 536 F.3d at 98.       Accordingly, the petition is

an unauthorized second or successive section 2255 motion.

Furthermore, petitioner’s inability to meet the gatekeeping

requirements to bring a second or successive motion under

section 2255(h) alone does not provide access to the savings

clause.    See Barrett, 178 F.3d at 50; accord Trenkler, 536 F.3d

at 98-99.

III.    Savings Clause

        Petitioner nevertheless maintains that the savings clause

allows him the ability to challenge the sentence under section

2241.    By its terms, resort to the savings clause in section

2255(e) is available only in the event the remedy afforded in a

section 2255 motion is “inadequate or ineffective to test the

legality of” the detention.    28 U.S.C. § 2255(e).    In this

circuit, recourse to the savings clause is permitted only “in

rare and exceptional circumstances,” such as those where the

restrictions on section 2255 motions would result in a

“‘complete miscarriage of justice.’”      Trenkler, 536 F.3d at 99

(internal citation omitted).    “[P]ost-conviction relief can be

                                  10
termed ‘inadequate’ or ‘ineffective’ only when, in a particular

case, the configuration of section 2255 is such ‘as to deny a

convicted defendant any opportunity for judicial

rectification.’”   Id. (internal citation omitted).   Petitioner’s

challenge based on Apprendi falls comfortably within this bar.

Petitioner had the opportunity to challenge the conviction and

sentence under Apprendi and he availed himself of that

opportunity on direct appeal.   See United States v. Clark, 28 F.

App’x at 35.   “Most courts have required a credible allegation

of actual innocence to access the savings clause,” Trenkler, 536

F.3d at 99, and “[a]ctual innocence means factual innocence, not

mere legal insufficiency,” Bousley v. United States, 523 U.S.

614, 615 (1998).

     As succinctly summarized in Hakim, “the First Circuit . . .

recognize[s] that § 2241 is available via the savings clause of

§ 2255(e) in two limited circumstances.”   Hakim, 2019 WL

4218479, at *2.    First, resort to section 2255(e) is appropriate

when a petitioner “makes a ‘credible allegation of actual

innocence.’”   Id. (quoting Trenkler, 536 F.3d at 99).   Second,

it is appropriate “when the Supreme Court has reversed the

holdings of the circuit courts regarding the meaning of a

statute, and the petitioner is no longer guilty of a crime under

the Supreme Court’s new interpretation.”   Id. (citing Sustache-

Rivera v. United States, 221 F.3d 8, 16 (1st Cir. 2000)).    In

                                 11
the First Circuit, therefore, “[a]bsent these two circumstances,

. . . a petitioner cannot rely on the savings clause to raise a

claim that otherwise would be barred by the provisions of §

2255.”   Id. (citing Barrett, 178 F.3d at 50-52).

      As to the first avenue, petitioner does not make a credible

argument that “he is actually innocent of the crimes for which

he was” convicted based on the facts.   See Trenkler, 536 F.3d at

99.   Rather, he seeks to attack the validity of his sentence.

(Docket Entry # 1).

      Petitioner’s validity challenge is grounded on a number of

Supreme Court cases.   (Docket Entry # 1).   Thus, as argued in

the petition, the decisions in Apprendi, Alleyne v. United

States, 570 U.S. 99 (2013) (“Alleyne”), and Burrage v. United

States, 571 U.S. 204 (2014) (“Burrage”), purportedly establish

that section 841(b)(1), “with its associated drug quantities and

sentencing ranges is a separate crime,” applies retroactively.

(Docket Entry # 1, pp. 12-13).   Further, as stated in the

petition, a “failure to apply the[se] constitutional and

statutory rules . . . retroactively . . . create[s] the

possibility that the Petitioner was convicted by the judge for a

different, and more serious, crime [than] he committed.”

(Docket Entry # 1, p. 13).   These arguments challenge the basis

for the criminal conviction under the above-noted “second”

avenue of relief.   See Hakim, 2019 WL 4218479, at *2 (citing

                                 12
Sustache-Rivera, 221 F.3d at 16).       Similar to the petitioner in

Hakim, however, petitioner fails to show he fits within the

confines of this category.    Petitioner does not establish “that

the charged conduct is no longer criminal under a new

interpretation of § 841.”    Id.   In other words, he fails to show

that a new rule “‘narrows the scope of’” section 841 “‘in a way

that would have rendered’” him not guilty of the crime.

Williams, 2019 WL 2107275, at *5 (citing district court case

citing Sustache-Rivera, 221 F.3d at 16 n.14).

        The crux of the petition and its contention that the

savings clause applies relies on a four-part test used by the

Fourth Circuit in United States v. Wheeler, 886 F.3d 415, 429

(4th Cir. 2018) (“Wheeler”), cert. denied, 139 S. Ct. 1318

(2019).    Assuming for purposes of argument that the First

Circuit would adopt the test used in Wheeler, it does not

provide petitioner relief.

        The four-part test in Wheeler deems section 2255

“inadequate” or “ineffective” to test the validity of a sentence

when:

        (1) at the time of sentencing, settled law of this circuit
        or the Supreme Court established the legality of the
        sentence; (2) subsequent to the prisoner’s direct appeal
        and first § 2255 motion, the aforementioned settled
        substantive law changed and was deemed to apply
        retroactively on collateral review; (3) the prisoner is
        unable to meet the gatekeeping provisions of § 2255(h)(2)
        for second or successive motions; and (4) due to this


                                   13
      retroactive change, the sentence now presents an error
      sufficiently grave to be deemed a fundamental defect.

Id.   The petition falters under the second prong.   Under that

prong, petitioner must show that after his direct appeal and the

first section 2255 motion, the above-noted “settled substantive

law changed and was deemed to apply retroactively on collateral

review.”   Id.   Here, petitioner relies on Apprendi, Alleyne, and

Burrage as the basis for new rules of constitutional law that

apply retroactively on collateral review.    (Docket Entry # 1).

      Examining these cases seriatim, the Supreme Court in

Apprendi held that “any fact that increases the penalty for a

crime beyond the prescribed statutory maximum must be submitted

to a jury, and proved beyond a reasonable doubt.”    Apprendi, 530

U.S. at 490.     First, Apprendi does not fall within the reach of

the second prong because the Court decided the case before

petitioner filed the first section 2255 motion.    Second,

petitioner’s argument that the Supreme Court’s decision in

United States v. Hamond, 139 S. Ct. 2369 (2019) (“Haymond”),

serves a basis to render Apprendi retroactive to cases on

collateral review because it adds and creates “multiple

holdings” dictating retroactivity under Tyler v. Cain, 533 U.S.

656, 668 (2001) (Docket Entry # 8) (Docket Entry # 11, p. 4), is

misplaced.   “Multiple cases can render a new rule retroactive,”

but “only if the holdings in those cases necessarily dictate


                                  14
retroactivity of the new rule.”    Tyler v. Cain, 533 U.S. at 666.

“[T]he Supreme Court is the only entity that can make a new rule

retroactive” within the meaning of § 2255 and only an express

holding or a combination of cases that necessarily dictate

retroactivity of a new rule will suffice.   Id. at 663 (internal

citation, quotation marks and brackets omitted).   Apprendi did

not dictate retroactivity and “[t]he Supreme Court has not made

Apprendi and its progeny ‘retroactive within the meaning of §

2255,’ since these cases express rules allocating decisionmaking

authority between a judge and the jury and ‘are prototypical

procedural rules.’”   United States v. White, Criminal Action No.

93-97 (BAH), 2019 WL 3719006, at *24 (D.D.C. Aug. 6, 2019)

(internal citations omitted), appeal filed, Nos. 19-3057 and 19-

3058 (Aug. 22, 2019); Butterworth v. United States, 775 F.3d

459, 465 (1st Cir. 2015) (noting that Sepulveda v. United

States, 330 F.3d 55, 63 (1st Cir. 2003), “already decide[d] that

Apprendi itself was not retroactively applicable on collateral

review”) (“Butterworth”); see also United States v. Salazar, No.

19-1119, 2019 WL 3852520, at *3 (10th Cir. Aug. 16, 2019)

(concluding that Haymond is not retroactive) (unpublished).

     Turning to Alleyne, it also fails to satisfy the second

prong in Wheeler.   The Supreme Court in Alleyne “held that any

fact leading to the imposition of a mandatory minimum sentence

must be found by a jury beyond a reasonable doubt.”

                                  15
Butterworth, 775 F.3d at 461.    As determined in Butterworth,

“Alleyne is not retroactively applicable to sentences on

collateral review.”   Id. at 468.     “Alleyne was a constitutional

decision regarding whether a judge or jury must decide facts

that increase a mandatory minimum sentence -- it did not

reinterpret or change the scope of conduct proscribed by § 841.”5

Hakim, 2019 WL 4218479, at *2.

      Finally, petitioner attempts to satisfy the second prong of

Wheeler by relying on Burrage.   (Docket Entry # 1, 11).    The

Supreme Court in Burrage dealt with “whether the mandatory-

minimum provision applies when use of a covered drug supplied by

the defendant contributes to, but is not a but-for cause of, the

victim’s death or injury.”   Burrage, 571 U.S. at 206.    “Burrage

answers the question of what the Government must prove for a




5   Indeed, no circuit court of appeals:

      has held that Alleyne is retroactive. See United States v.
      Redd, 735 F.3d 88, 91–92 (2d Cir. 2013); United States v.
      Winkelman, 746 F.3d 134, 136 (3d Cir. 2014); United States
      v. Surratt, 797 F.3d 240, 249 (4th Cir. 2015); United
      States v. Olvera, 775 F.3d 726, 730 & n.12 (5th Cir. 2015);
      In re Mazzio, 756 F.3d 487, 491 (6th Cir. 2014); Simpson v.
      United States, 721 F.3d 875, 876 (7th Cir. 2013); Walker v.
      United States, 810 F.3d 568, 575 (8th Cir. 2016); Hughes v.
      United States, 770 F.3d 814, 818-19 (9th Cir. 2014); In re
      Payne, 733 F.3d 1027, 1030 (10th Cir. 2013); Jeanty v.
      Warden, FCI-Miami, 757 F.3d 1283, 1285 (11th Cir. 2014); In
      re Lawson, No. 13-3093, 2014 U.S. App. LEXIS 7854, at *2
      (D.C. Cir. Apr. 25, 2014) (per curiam).

Hakim, 2019 WL 4218479, at *3.
                                 16
‘death results’ mandatory minimum enhancement on a conviction

under § 841.”    Hakim, 2019 WL 4218479, at *3 (citing Burrage,

571 U.S. at 206).    The First Circuit has not determined “whether

Burrage is retroactive on collateral review,” although the

Fifth, Sixth, and Seventh Circuits have found such

retroactivity.    Hakim, 2019 WL 4218479, at *3.   Burrage,

however, presents a different legal issue inapplicable to

petitioner’s conviction and sentence.   See Hakim, 2019 WL

4218479, at *3 (distinguishing Burrage because Hakim’s “sentence

not based on a ‘death results’ enhancement” and addresses

“different legal issue” than “applicable to Hakim’s claim”).

Petitioner was not convicted or sentenced for drug distribution

where the drugs supplied were a but-for cause of death or

serious injury.   (Docket Entry # 10-1).   Accordingly, Burrage

does not apply to petitioner’s case.

     In sum, petitioner does not challenge the execution of his

sentence and he fails to establish actual innocence.    He also

fails to identify a new constitutional rule made retroactive on

collateral review.   In short, he cannot avail himself of the

savings clause.   Faced with an unauthorized second or successive

section 2255 motion, this court has “only two choices.”6

Trenkler, 536 F.3d at 98 (emphasis added).   It can either


6  This court therefore declines respondent’s invitation to take
a peek at the merits in this instance.
                                 17
dismiss the motion or transfer it to the Second Circuit.     Id.;

see 28 U.S.C. § 1631.   Here, a dismissal for lack of

jurisdiction is appropriate.   Petitioner filed the motion

without authorization from the Second Circuit and a dismissal

will afford him time to assess whether he wishes to petition the

Second Circuit “for permission to proceed and, if so, to present

directly to the [Second] Circuit the bases for his request.”

Jones v. United States, Case Nos. 2:09-CR-00068-GZS, 2:13-cv-

00370-GZS, 2017 WL 5128752, at *2 (D. Me. Nov. 6, 2017)

(dismissing second section 2255 motion rather than transferring

to First Circuit), report and recommendation adopted, Nos. 2:09-

CR-00068-GZS, 2:13-cv-00370-GZS, 2017 WL 6624026 (D. Me. Dec.

28, 2017), appeal denied, No. 18-1118 (Aug. 15, 2019).

                            CONCLUSION

     For the foregoing reasons, respondent’s motion to dismiss

(Docket Entry # 10) is ALLOWED to the extent that the section

2255(e) petition (Docket Entry # 1) is DISMISSED for lack of

jurisdiction.

                                    /s/ Marianne B. Bowler
                                  MARIANNE B. BOWLER
                                  United States Magistrate Judge




                                18
